

117 HR 1832 IH: Guard Reimbursement for Unhealthy Bites Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1832IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Huizenga (for himself, Mr. Moulton, Mr. Gohmert, Mr. Kildee, Ms. Herrell, Mrs. McClain, Ms. Lee of California, Mr. Meijer, Mr. Fitzpatrick, Mr. Moolenaar, Mr. Cawthorn, Mr. Weber of Texas, Mrs. Walorski, and Mr. Steube) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to pay a per diem to certain members of the National Guard who performed certain duty in the National Capital Region during the period beginning on January 26, 2021, and ending on March 15, 2021.1.Short titleThis Act may be cited as the Guard Reimbursement for Unhealthy Bites Act or the GRUB Act.2.Per diem for members of the National Guard who performed certain duty in the National Capital Region(a)Per diem requiredThe Secretary of Defense shall pay to a covered member a per diem—(1)for each day the covered member performed covered duty during the covered period; and(2)equal to the proportional meal rate determined by the Defense Travel Management Office for the National Capital Region.(b)DefinitionsIn this section:(1)The term covered duty means duty performed—(A)in the National Capital Region; and(B)in support of the mission in response to the attacks on January 6, 2021, on the Capitol Buildings and the United States Capitol Grounds (described in sections 5101 and 5102 of title 40, United States Code).(2)The term covered member means a member of the National Guard deployed to the National Capital Region to perform covered duty.(3)The term covered period means the period beginning on January 26, 2021, and ending on March 15, 2021.(4)The term National Capital Region has the meaning given that term in section 2674 of title 10, United States Code.